      Case 6:19-cv-01064-JWB-KGG Document 71 Filed 12/23/19 Page 1 of 20



                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS



BRUCE LEICHTY,

                      Plaintiff,
                                                                     No. 6: 19-cv-01064-JWB—KGG
v.

BETHEL COLLEGE; MENNONITE                            vvvvvvvvvvvvv




CHURCH USA; CITY OF NORTH
NEWTON, KANSAS; JOHN THIESEN;
JOEL NOFZIGER;

                      Defendants.



           REPLY OF PLAINTIFF TO OPPOSITION OF MENNONITE CHURCH USA
                 TO PLANTIFF’S MOTION TO FOR LEAVE TO AMEND

       Plaintiff Bruce Leichty (hereinafter “Plaintiff or “Leichty”), Pro Se, replies as follows to
                                                      ’




the Memorandum of Opposition of Mennonite Church USA (Docket No. 69) to Plaintiff’s motion

for leave to amend hisComplaint (Docket Nos. 66 and 67)1:

       l. The desperation of MCUSA to avoid liability to Plaintiff is starkly apparent in its latest

mud—slinging   memorandum. MCUSA effectively wants the Court to grant an ad hominem-based

summary judgment in its favor before Plaintiff has had a chance to prove even one of his

allegations, cloaking its argument in terms of the supposed “futility” of Plaintff’ s proposed

amended complaint. Plaintiff’ s proposed amended complaint is certainly not futile let alone

frivolous, as shown below; Plaintiff has squarely and competently confronted in his proposed




        Plaintiff has requested leave to amend his Complaint to state causes of action against
       1




two defendants: Mennonite Church USA and City of North Newton. MCUSA is alone in
opposing the motion seeking leave to amend.
        Case 6:19-cv-01064-JWB-KGG Document 71 Filed 12/23/19 Page 2 of 20



amended pleading the prior holding of this court that he did not plead enough detail about the

sponsorship of MCUSA in his initial complaint against MCUSA “to state a claim that is plausible

on its face.” Youngblood V. Qualls, 308 F.Supp.3d 1184, 1191 (D. Kan. 2018). Surprised that

MCUSA would deny something that was so obvious to Plaintiff and to its own church

constituents-—namely its co—sponsorship with Bethel College of the conference that Plaintiff

attended——Plaintiff   has now added crucial detail to his proposed pleading to plead a number of

potential predicates for alleging co—sponsorship liability, as set forth below.2 Because F.R.Civ. P.

15   requires that a court grant leave to amend “when justice so requires,” and the Supreme Court

has underscored a liberal standard for granting leave to amend, Foman v. Davis, 371 US. 178

(1962) (a case not addressed by MCUSA in its Memorandum), MCUSA’s protestations and smear

attempts must fail in the face of the only evidence that matters in a motion such as this: the

pleading offered by Plaintiff states an entirely plausible claim that MCUSA acting jointly with

Bethel College breached its agreement with Plaintiff and instigated Plaintiff’s arrest acting through

one or more leaders of the event titled “Mennonites and the Holocaust” in March 2018.

         2.   As an initial matter, the specter of Gragg v. Wichita State University, 934 P.2d 121,

261 Kan. 1037 (Kan. 1997) should be dispelled from any role of inﬂuence in this case. (See

MCUSA Memorandum, p. 14). Superﬁcially, the two cases might appear similar: a third party is

attempting to prove the liability of not merely a Kansas university where wrongful conduct

occurred but the liability of a sponsor of the event where the wrongful injury occurred. But that is

where the similarity ends. The only question in @gg was whether, by their involvement as

avowed “corporate sponsors” of an event held on the Wichita State University campus, “the


        2MCUSA seems to acknowledge that Plaintiff’s case really rises or falls on its ability to
prove MCUSA’s sponsorship of the Conference, however characterized. Its specific argument
relating to the use of the terms “partnership” and “joint venture” is addressed in Para. 9 below.
                                                    2
      Case 6:19-cv-01064-JWB-KGG Document 71 Filed 12/23/19 Page 3 of 20



                                                                           that any relationship
sponsors also became ‘owners, occupiers or possessors of the premises’” so

Ms. Gragg enjoyed with WSU “could be extended to them,” and the court ruled that it did not. Id.

at 129—30. Plaintiffs claim, by contrast, is not a premises liability claim, and therefore the theory

of the gragg plaintiffs and certainly the pleading in that case is not the theory of liability in

Plaintiffs proposed amended pleading, where MCUSA’s liability is predicated on breach of

contract committed through one of its designated representatives and instigation of false arrest

perpetrated by one of its designated representatives—and has been pled as such. Moreover, Qggg

is not a case that even purports to test the sufﬁciency of pleading, since it is a summary judgment

case, and therefore is not authority for whether a pleader has plausibly pled
                                                                              facts that could show

that a given entity was by virtue of its sponsorship acting through a set of its representatives.

Plaintiff deserves his opportunity to prove his allegations-~like most plaintiffs have where the

claim is not far—fetched or speculative [see Bell Atlantic Corp. v. Twomloiy, 550 US. 544 (2007)

(involving antitrust conspiracy allegations), and Ashcroft v. lgbal (similarly involving contentions

that two high-ranking US. officials orchestrated confinement of a 9/1 l—related detainee), 556 US.

662 (2009)]   .   Sponsorship of an event is in a category far different from the claims at issue in the

Twombly and       Mpleadings.
        3.   Moreover, the single argument that MCUSA makes in its discussion of Qr_agg_is

inaccurate. MCUSA wants the court to believe that there are no factual allegations in the

proposed amended pleading of Plaintiff that “support a conclusion that MCUSA was in control of
                                                                       to Plaintiff (MCUSA
                                                                                   ’

any of the three persons alleged to have committed any actions regards
                                                              in

Memorandum, p. 14), but clearly there are now multiple such allegations in Plaintiffs proposed

 amended complaint. The most targeted allegations are found at Paragraphs l9 and 20, but more

 generally, all of the material found at Paragraphs 19 through 27 goes to the claim that MCUSA
        Case 6:19-cv-01064-JWB-KGG Document 71 Filed 12/23/19 Page 4 of 20




acted through a set of designated representatives at the Conference, and there are other

indispensable predicate allegations as well, namely that it was known to the church and to the

public that MCUSA was a co—sponsor of the event, see Paragraphs
                                                                29—32.3


         4.   At the risk of being repetitive, the Court found fault with Plaintiff’ s original complaint

because Plaintiff had not alleged sufﬁcient facts to show what the sponsorship of MCUSA

consisted of, the nature of any arrangement it had with Bethel College, and what authority or

control MCUSA had with regard to the event. Plaintiff contends that all of those points have now

been addressed in proposed Paragraphs 19—32 (and others by virtue of the context in which those

paragraphs must be interpreted). Speciﬁcally, Plaintiff has pled facts sufﬁcient to support a

ﬁnding that MCUSA was not a mere “ﬁnancial sponsor,” with its obvious implication that mere

ﬁnancial sponsorship would not inexorably lead to liability for breach of contract or false arrest

especially when coupled with insufﬁcient pleading as to the relationship of the breacher or

tortfeasor to the church, according to the Court’s prior ruling. The fact that only Bethel College

and MCUSA are mentioned in the statements that Plaintiff heard about the event sponsorship (at

                   in
Orlando, Florida        2017) and that historian Benjamin Goossen uttered (at around the same time)

(Para. 29 and 32) suggests now that it is implausible that MCUSA was to have functioned only

as a   “ﬁnancial” sponsor of the Conference, else its name would not have been featured to the

church and to the public as one of only two sponsors. Indeed, MCUSA was held out to the




          MCUSA ridicules the allegation made by Plaintiff that each of these representatives is a
          3


member of an MCUSA congregation (MCUSA Memorandum, p. 11), but Plaintiff of course has
never alleged that membership in a congregation afﬁliated with MCUSA would be sufﬁcient to
create agency on behalfof MCUSA. Rather, Plaintiff’s task in his amended pleading was to
bolster his case for the plausibility of his contention that these three persons were representatives
of MCUSA, and their denominational church membership therefore becomes a relevant detail:
certainly had they not been members of one of the congregations within the denomination in
question, it would be implausible that they could function on behalf of the denomination.
                                                     4
      Case 6:19-cv-01064-JWB-KGG Document 71 Filed 12/23/19 Page 5 of 20




community at least as a co—equal sponsor with Bethel College if not the main sponsor. (Para.
                                                                                             32).


It is worth quoting precisely the language of Paragraphs 29 through 32:



                ——29.   Plaintijf learned about the "Mennonites and the Holocaust"
       Conference set for March 2018 because it was announced as an upcoming
       conference ofMCUSA and Bethel at the sessions of the 20] 7 biennial MC
                                                                                USA

       Conference held in Orlando, Florida, at which Plaintijf was in attendance.

                    It was known broadly throughout MC USA prior to the Conference
                —-30.

        that MC USA was one of the partners, joint venturers or co—sponsors of the
        Conference.

                —-3I . The Conference was also publicized in advance of the meeting by
        one of the mostprominent ”Mennonites and the Holocaust” scholars afﬁliated
        with MC USA, Benjamin Goossen, who has no affiliation with Bethel College.

                —-32.In an article written by Goossen a year prior to the Conference,for
        Religion News Services, titled ”Mennonites seek to come to terms with Nazi
        collaboration, ” Goossen wrote about a symposium that had taken place in
                                                                               third
        Paraguay 0n the subject before stating, ”Discussion will continue at a
        conference, on ‘Mennonites and the Holocaust.’ Scheduledfor March 2018 at
        Bethel College in North Newton, Kan, the event is sponsored by Mennonite
        Church USA, the largest Mennonite denomination in North America."


The contention regarding the published statement of Goossen, which must be taken as true
                                                                                         for the

                                                                  by itself.          Since MCUSA
purposes of evaluating the amended pleading, dispositive standing
                                            is

                                                                                        “MCUSA
has admitted that Plaintiff has now pled facts in its proposed pleading which show that
                                                                           the Court is no
 can [] be classified as a sponsor of the event” (MCUSA Memorandum, p. 13)
                                                                                        claim that
 longer in a position to say that Plaintiff has not pled sufficient detail to plausibly
                                                                                          Bethel
 MCUSA was a sponsor of the event with more than a mere ﬁnancial relationship to

 College.

         5.   Any more onerous requirement than that at the pleading stage would be improper.

 MCUSA also makes the statement that “the Court has rejected the contention that Mr. Jantzen or
       Case 6:19-cv-01064-JWB-KGG Document 71 Filed 12/23/19 Page 6 of 20




Mr. Thiesen or Mr. Sharp are agents or employees of MCUSA” (MCUSA Memorandum, p. 10),

but that is an outrageous overreach and a misrepresentation of what the Court did do or could
                                                                                              do.


The Court was not in a position on a Rule 12(b)(6) motion to make any ﬁndings of fact and

                                                                                      ﬁnd that
speciﬁcally was not so positioned on the motion to dismiss ﬁled by MCUSA, but only to

Plaintiff had not pled enough facts to show the plausibility of his contention that J antzen and

Thiesen and Sharp were agents of MCUSA, which is what the Court did. And that omission
                                                                                       is

                                                                           Plaintiff does NOT
part of what Plaintiff has now corrected in his proposed amended pleading.

have to show that any of these three individuals were formally employed by MCUSA outside of

the context of the Conference, to the extent his other contentions of a joint sponsorship with an

                                                                                              that
agreed set of coordinators is true, although conversely the Court certainly should not assume
                                                                             also Para. 10
they were not employees or did not receive some compensation from MCUSA; see

below.      Alan Rupe has no ability to deny that these representatives were employed by MCUSA

and he certainly has no authority to present any testimony whatsoever through his pleading on a

Rule   15   motion, as he has done (MCUSA Memorandum, p. 12), namely that “none of the named

individuals were employees or agents of MCUSA. They cannot expressly or impliedly act in any

                                                         much detritus. Although MCUSA
way on behalf of MCUSA”). Those statements are simply so

 asserts that Plaintiffs careful pleading that these three men were the Conference Organizers
                                                                                                   is a


 “conclusion” without a “factual basis,” (MCUSA Memorandum, p. 5), MCUSA seems to forget

 that Plaintiff was present at the Conference and observed all three men carrying out the roles that
                                                                                     It would be
 are within the deﬁnition that Plaintiff has pled in his proposed amended complaint.

 hard to know what better factual basis there would be than observation. Surely the Court would

 not say that Plaintiff had to have had a seat in the planning meetings held by these three

 individuals, or be able to plead the language of a “program” or brochure for the Conference which
      Case 6:19-cv-01064-JWB-KGG Document 71 Filed 12/23/19 Page 7 of 20



                                                                formal title with MCUSA. Similarly,
explicitly showed, for instance, that Mark J antzen had some
                                                              what exactly Mark J antzen             did to
MCUSA wants Plaintiff to have to say in his amended complaint
                                                           Memorandum, p. 6), but that is
“make it clear [he] was acting on behalf of MCUSA,” (MCUSA
                                                              that is the             threshold point;
not the law. The Conference was obviously sponsored by MCUSA,

and Jantzen and his cohorts held themselves out as the representatives
                                                                       of the sponsors, which

                                                        Plaintiff should be charged only with
necessarily includes MCUSA. Under the Twombly standard,
                                                                will reveal that Jantzen and his
raising in his pleading a reasonable expectation that discovery
                                                  and administering and coordinating the
colleagues were in fact planning and implementing
                                                            Plaintiff has done. See also
Conference on behalf of both Bethel College and MCUSA which
                                                     —



                                                                       to believe that this
Youngblood v. Qualls, supra [“the complaint must give the court reason
                                                   factual support     for these claims,” citing R_i_dg§_a_t
plaintiff has a reasonable likelihood of mustering
                                                                       The volume and intensity
 Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007)].
                                                                                       to Plaintiff must be
 of the protest of counsel Rupe that of course MCUSA cannot have any liability

 given no factual credit or weight in determining
                                                  such a likelihood.

                                                                               pronounced
         6.. The plausibility of a linkage between Jantzen and MCUSA even more
                                                                    is

                                                                     Plaintiff with the coordinating
 when one compares the coordinating function of J antzen as to
                                                                  to Plaintiff a year earlier.
 function of MCUSA convention coordinator Glen Guyton with regard
                                                                       38-43 of his First Amended
 Plaintiff has explicitly proposed to plead this relationship in Para.
                                                            the liability of MCUSA in this action but
 Complaint, not because the Florida incident is relevant to
                                                                 similarities in method between
 because it tends to make Plaintiff’ 5 claim more plausible. The
                                                               the similarities in motive (preventing
  Guyton in 2017 and J antzen in 2018 are unmistakable, as are

  discussion of a controversial point of view relating to Israel).    Although MCUSA wants to claim

                                                                             frivolous, that is taking an
  that the material about the Florida threat is entirely irrelevant, or even
        Case 6:19-cv-01064-JWB-KGG Document 71 Filed 12/23/19 Page 8 of 20



outdated and overly parsimonious View of how one satisﬁes the plausibility standard. Plaintiff

has to work with what he has and what he knows. Plaintiff is obviously not going to have a lot of

facts at the outset of a case regarding the exact relationship of the MCUSA representatives to each

other or the history of appointment or delegation of each of the three representatives to their

Conference duties, or the “arrangements” made between the co-sponsors as to how the Conference

would be conducted, but all of that is no different from what would typically be true where a party

is known only to be a sponsor of an event and where the party alleging liability has no special

relationship with the representatives who appear at the event on behalfof the sponsor: such facts

would be expected to emerge in discovery. Plaintiff respectfully reminds the Court that it is not

proof but plausibility that a plaintiff is expected to have at the pleading stage, even though in this

case Plaintiff has been fortunate enough to locate and to be able to include in his proposed

pleading the statement of one prominent scholar in the field acknowledging the role of MCUSA in

the academic Conference.

         7.   Even though Plaintiff has included the statement of historian Goossen as part of his

pleading, Plaintiff also believes that it should not even be necessary to plead it under F.R.Civ.P. 8,

which requires only a “short and plain statement of the claim showing that the pleader is entitled to

relief.” F.R.Civ.P. remains in force whatever the status of Conley v.Gibson, 355 US. 41 (1957),

the Supreme Court case that interpreted Rule 8 with liberality and which is now generally regarded

as   having been overturned (although it was not explicitly overturned) by Bell Atlantic Corp. v.

Twombly, 550 US. 544 (2007). The court will dismiss a cause of action for failure to state a

claim only when the factual allegations fail to “state a claim that is plausible on its face” or when

an issue of law is dispositive; and the court must accept all facts alleged in the complaint as true

even if doubtful in fact.    W&W Steel, LLC v. BSC Steel, Inc, 944 F.Supp.2d 1066 (D. Kan.
         Case 6:19-cv-01064-JWB-KGG Document 71 Filed 12/23/19 Page 9 of 20




2013).    “The issue [in resolving a 12(b)(6) motion] is ‘not whether [the] plaintiff will ultimately

prevail, but whether the claimant is entitled to offer evidence to support the claims.” Id. [citation

omitted].       See also Leatherman v. Tarrant County, 508 US. 223 (1993) (rejecting the need for a

pleading to contain greater speciﬁcity in order for plaintiff to state a Section 1983 claim against a

municipality).

          8.    Plaintiff has to underscore the point that there is absolutely no parallel between the

facts at issue in the cases that interpret the pleading standard most strictly, namely Bell Atlantic

Corp. v. Twombly, supra, and Ashcroft v. lgbal, 556               US 662,    129 S.Ct. 1937 (2009), and the

case at hand. Plaintiff urges the Court to look at the plausibility standard with a panoramic view.

Plaintiff trusts that it is obvious to the Court that there is nothing inherently implausible about an

event titled “Mennonites and the Holocaust” being sponsored by Mennonite Church USA based

on “judicial experience” or “common sense,” for example.                 These are the two somewhat

subjective standards for plausibility used by the Supreme Court in upholding the dismissal of the

complaint brought by the 9/1 1 detainee plaintiff in I_qb_al,         m.      For purposes of illustration,

under the      l_ql_3a_l   rule it would be implausible if a plaintiff were to contend that an event using the

term “Christian” in its title was of course linked to the denomination called “Christian Church

(Disciples of Christ),” because based on judicial experience and common sense a judge would be

warranted in finding that the term “Christian” has so many uses that the linkage of the title, by

itself, to that specific denomination would be implausible. By way of contrast the term

“Mennonite” is specific and unusual enough that it is             n_ot implausible   to believe that a modem-day

Mennonite church or organization could be responsible for an event using that name, even based
     Case 6:19-cv-01064-JWB-KGG Document 71 Filed 12/23/19 Page 10 of 20




on the name alone.4 In Twombly, an antitrust case, the plausibility standard required that the

plaintiff plead enough facts to “raise a reasonable expectation that discovery will reveal evidence

of illegal agreement.” Under that standard, it should be sufﬁcient merely that Plaintiff” s pleading

here create a reasonable expectation that discovery will reveal that MCUSA was in fact a     self—



acknowledged co—sponsor of the Conference. The allegations contained in paragraphs 31 and 32

of the proposed amended complaint alone raise just such a reasonable expectation.

       9.     The main “legal” argument that MCUSA makes in its Memorandum is that Plaintiff has

failed to allege any facts proving that MCUSA and Bethel College were “joint venturers” in their

sponsorship of the “Mennonites and the Holocaust” conference. But this is a red herring. Before

“joint venture” has to be regarded as a term of art, it is merely another way of expressing a concept

in English.     Plaintiff nowhere says in his proposed amended complaint that he is trying to

establish that MCUSA and Bethel were engaged in a “joint venture” or “joint adventure” as

defined under Kansas law. At most, the language used by Plaintiff in the proposed pleading of

“partnership” or “joint venture” is inartful, and the Court can and should look to the substance of

the pleading rather than those exact terms (and even MCUSA states that the term “joint venture”

should be overlooked because it is a legal conclusion; MCUSA Memorandum, p. 9). Since there

is no legal   definition of a “sponsor” and no established case law regarding liability of a “sponsor,”

Plaintiff was merely attempting to put into more recognized terms the underlying reality of j oint



       4Of course, Plaintiff is not relying simply on the use of the term “Mennonite” to establish
plausibility but on many facts. Plaintiff’s point is simply that there is nothing inherently
implausible about his proposed pleading, as the Supreme Court held was true for I_q‘_bal.
MCUSA repeatedly treats the allegations made by Plaintiff as if they are designed to prove its
sponsorship, when in fact “proof” is not the task where Plaintiff is submitting a proposed
amended pleading, but only plausibility. It is with “plausibility” of sponsorship in mind, for
example, that Plaintiff alleges the proximity of MCUSA offices in the town bordering North
Newton where the conference was held. Plaintiff is aware that this fact does not prove that
MCUSA was a sponsor but by the same token it is a factor in whether such a claim is plausible.
                                                    lO
     Case 6:19-cv-01064-JWB-KGG Document 71 Filed 12/23/19 Page 11 of 20




sponsorship and the liability that will be associated with those who jointly sponsor an event—-and

perhaps this was ill-advised, but it should not be fatal. The Local Rules for this Court [Local Rule

15.1(a)(2)] merely require that the moving party attach the pleading that he proposes to ﬁle, but

those Rules do not say — and the liberal pleading standard of F.R.CiV.P. 15 and Fo_man,        311331


would not approve of the idea — that if the pleading cannot be ﬁled in that exact form with those

exact terms then no amended complaint can be allowed at all. Indeed, contrary to the implication

of the MCUSA Memorandum, Plaintiff is not even far from the mark in his current iteration of his

causes of action in asserting partner liability of MCUSA. A partnership in Kansas leading to the

liability of its individual partners, just like in all jurisdictions of which Plaintiff is aware, can be

formed even if the word “partner” or partnership is never used. “Any act, representation, or

conduct on the part of a person, reasonably calculated to induce the belief that he is a partner,

constitutes a holding out, with respect to whether a partnership will be held to exist as to third

persons.” Van Heusen v. Korn, 480 P.2d 549, 204 Kan. 172 (Kan. 1969) (quoting 68 C.J.S.

Partnership Section 32 and discussing the liability of a partner even if the partnership did not

“exist by fact”). Therefore, in a given case, the true test for whether liability associated with

partnership conduct will lie as to one alleged to be a partner is whether the plaintiff has plausibly

pled acts, representations or conducts on the part of the one alleged to be a partner that are

reasonably calculated to induce the belief in others that the party is a partner in the offending

enterprise. In the case at hand, Plaintiff has pled sufﬁcient facts to make a plausible claim that

MCUSA held itself out as a co—sponsor of an event and that its sponsorship was both broadly

understood and evidenced by speciﬁc statements, and Plaintiff has also pled speciﬁc facts showing

that one or more representatives of MCUSA breached the agreement of MCUSA and Bethel

College with Plaintiff and instigated his arrest.   .




                                                        ll
     Case 6:19-cv-01064-JWB-KGG Document 71 Filed 12/23/19 Page 12 of 20



       9. Since   Plaintiff’s intention in the proposed amended complaint is obviously to show that

Bethel College and MCUSA were co—sponsors of the event and that they jointly implemented the

event, Plaintiff should be allowed to modify the amended pleading he will ﬁle to one that merely

alleges joint sponsorship. Even MCUSA achnowledges, “At most, Plaintiff has alleged that

MCUSA was a sponsor of the event” (MCUSA Memorandum, p. 13). Plaintiff does not believe

that a discussion of the legal requirements of a “joint venture” is either on point or necessary,

because quite obviously Plaintiff did not in his proposed amended pleading intend the term as a

“term of art” but rather only a descriptor for a relationship which might have been more properly

characterized as a joint enterprise (and that, only if the term “sponsorship” had to be avoided).

Assuming the term “joint venture” must be regarded as a term of art in Kansas rather than merely

descriptive of two persons acting cooperatively or in concert, Plaintiff should be allowed to change

the term “joint venture” in the First Amended Complaint to “joint enterprise” or joint sponsorship

or co—sponsorship, and “joint venturers” similarly.     Liberality in allowing amendment means

nothing if it will fault a pleader for the inappropriate choice of a single word or label when the

grounds for attaching the label are otherwise clear and actionable, as here.

        10.   Plaintiff urges that the Court not make assumptions, either, about what kind of

pleading it takes to show that MCUSA has delegated responsibility to certain representatives. The

Court should not assume that MCUSA is a hierarchical organization such as the Roman Catholic

Church, for example (see Para. 21 and 42).     If it is plausible that in 2017 a “convention

coordinator” for MCUSA could threaten Plaintiff with an arrest, then it is equally plausible that

administrators or coordinators for the Conference acting on behalf of MCUSA in 2018 could

instigate the same.    (MCUSA wants the Court to consider the events of 2017 in Florida irrelevant

or an example of the supposed “frivolousness” of Plaintiff’s pleading, but once again, since



                                                   12
     Case 6:19-cv-01064-JWB-KGG Document 71 Filed 12/23/19 Page 13 of 20



Plaintiff is tasked with showing plausibility in his pleading, that is an issue different from what

actually needs to be proved on the causes of action of Plaintiff in the new pleading.) Similarly, an

attender at a conference should not be faulted for not being able to plead with specificity the

precise “act” or acts of a church that show(s) its sponsorship of the event. A church can act only

through its representatives, and Plaintiff has proposed to plead the acts of representatives whose

roles with MCUSA are formally and precisely alleged, and he has alleged sufficient facts to show a

reasonable expectation that the exact “acts” by which the representatives received their mandate

from MCUSA will be revealed in discovery.

        11.    Plaintiff asks by way of a short excursus what facts a conference attender is supposed

to have at his disposal beyond what is “generally known”—-when the attender has no special

connection to the organizers and does not have the minutes or notes of meetings that led up to the

conference——   sufficient to “prove” the sponsorship of a given sponsor. Are only persons with

special insider knowledge permitted inside the courthouse door to pursue a claim against a

generally acknowledged conference sponsor for breach of contract or other injury? To ask the

question is to show just how unjust that would be.      Moreover, while one could complain that it

would be easy for a pleader to simply make up a statement about an announcement linking a given

entity to the sponsorship of a given event, the Court has no ability to second—guess that kind of a

fact statement if made as part of a complaint; it must be taken as true. W & W Steel L.L.C.,

supra at 1071. Finally, Plaintiff ackowledges that it would be even more plausible that one has

stated a viable sponsorship claim against an entity if one could quote directly from the entity

sponsoring the event, or from multiple sources, as distinct from a scholar professing knowledge of

the event. However, that degree of specificity should never be made into a pleading requirement,

because that kind of a statement will not always be available. At the pleading stage, one cannot be


                                                   13
     Case 6:19-cv-01064-JWB-KGG Document 71 Filed 12/23/19 Page 14 of 20



expected to obtain testimony from either an executive of the offending entity, or in this case

hundreds or even tens of other members in MCUSA, that they also understood that MCUSA was a

sponsor of the event, and Plaintiff is hard pressed to believe that the new federal pleading

requirement would require him to solicit and quote such testimonials in his complaint to be able to

state a viable cause of action.

         12.   With regard to the personal attacks launched by MCUSA against Plaintiff, Plaintiff

notes only that this is consistent with MCUSA’s conduct toward Plaintiff and motives to strip

Plaintiff of all rights as pled in the proposed amended complaint, and moreover shows just how

weak MCUSA’s argument really is. According to MCUSA, Plaintiff is “obfuscating” (MCUSA

Memorandum, p. 1) and his pleading “frviolous” (p. 2) and he has pled a “wealth of irrelevant

information” (p. 4) and is “harboring a grudge” (p. 14);; however, all of these accusations are

patently absurd. Obviously whether Plaintiff was sanctioned by a New York appeals court for a

frivolous filing in 2013 has no bearing on whether Plaintiff is engaged in any frivolousness in this

case.5   Quite frankly, the shoe should be on the other foot. Plaintiff couldn’t have imagined that

MCUSA would try to deny its role in sponsoring the Conference, in the same self-interested way

that the Apostle Peter issued his own historic denial, and Plaintiff finds it preposterous that




                were relevant in any way to the current proceeding, Plaintiff would also have
         5If this
multiple points to make about the finding of a two—judge appellate panel in Ransmeier v.
Mariani, 718 F.3d 64 (2nd Cir. 2013), and whether that opinion—although published——is essentially
“political” in nature (as the current United States President recognizes is possible) or is even
reliable law based on that Circuit’s own rules and the fact that only two judges were involved in
the appeal by the time of the opinion. Plaintiff simply observes for now that if this Court were to
delve into the tortuous procedural history for that case, the Court would find that a three—judge
panel of the Second Circuit had at a much earlier stage of the same appeal refused to dismiss the
appeal of Plaintiff and his client—and indeed had invited further targeted briefing from Plaintiff-—
even though that panel had in front of it the very same underlying pleadings that two of its
colleagues were to later characterize as frivolous, and this despite the contention made to the
three—judge panel by the Appellee that those underlying pleadings were “frivolous.”

                                                   l4
     Case 6:19-cv-01064-JWB-KGG Document 71 Filed 12/23/19 Page 15 of 20



MC SUA persists contrary to all available evidence not only in trying to deny its very public role in

sponsoring and holding the conference but also branding Plaintiff’s legitimate request to amend a

complaint on that ground “frivolous.” There is nothing frivolous about Plaintiff, nothing frivolous

about Plaintiffs proposed amended complaint, and nothing frivolous about his request that he be

allowed to amend.

       13. MCUSA’S      resort to various “straw men” throughout its Memorandum is apparent even

beyond the examples already given above. For example, MCUSA has seen fit to quote (and then

disparage) certain factual allegations appearing for the first time in the proposed amended pleading

even though those allegations are obviously not directed at the claim against MCUSA. This is

true, for example, when MCUSA argues the irrelevance of a new allegation in the proposed

amended pleading that Bethel College is one of the largest employers in the City of North Newton,

MCUSA Memorandum at p. 4, an allegation which any casual reader of Plaintiff’s motion and

memorandum can see is included in the new pleading solely to support Plaintiff’s claim against the

City of North Newton, not its claim against MCUSA).6       Moreover, MCUSA would have the

Court believe that Plaintiff is basing his motion on his “ignorance of Kansas law” (MCUSA

Memorandum, p. l), which is also demonstrably false.      Plaintiff included in his supporting

Memorandum a couple paragraphs hypothesizing that there might be a protocol in the       10th   Circuit

for seeking to ﬁle a post—dismissal amendment different from the protocol and practice in other

jurisdictions, and Plaintiff simply stated that if this were true, he should be excused from knowing


        6This is also true as to the allegations still left in the complaint that John Thiesen of
Bethel College called Plaintiff a “Holocaust denier.” While admittedly Plaintiff is no longer
suing to recover for defamation, this accusation by a Conference Organizer remains relevant to
Plaintiff’s cause of action against the City of North Newton because it shows that the College in
all likelihood labeled Plaintiff a dangerous “security risk” when Bethel and MCUSA acted to get
him arrested (either that or police concluded he was a risk from what they were told about him).
                                                                                                1




                                                  15
     Case 6:19-cv-01064-JWB-KGG Document 71 Filed 12/23/19 Page 16 of 20



that, for reasons including the fact that he does not have the beneﬁt of Kansas counsel in this case,

but only his own knowledge as a lawyer not admitted in Kansas. However, MCUSA hasn’t even

bothered to oppose the motion on the grounds that it is not permitted as a procedural matter, and

therefore it beggars the imagination that MCUSA would try to get some mileage out of that request

when none of Plaiintiff’s substantive arguments for his ability to amend against MCUSA are in

any way based on a claim of his prior “ignorance” of the law, nor are they dependent on same.

MCUSA would also have the court believe that Plaintiff “relies upon a lack of denial of afﬁliation

with MCUSA by Mr. Jantzen” as part of his contention that the Conference was a joint enterprise

between Bethel College and MCUSA (MCUSA Memorandum, p. 12). However, reading

Plaintiffs proposed paragraphs 24—28 makes it obvious that in no way does Plaintiff’s argument

“rely” upon some “lack of denial” by J antzen, but instead only that Plaintiff is being prudent and

preemptively covering all possible objections of implausibility that could be raised about J antzen’s

afﬁrmative statements regarding his Conference role. Finally, MCUSA sets up a straw man when

it accuses Plaintiff himself of engaging in a “straw man” argument in asserting that his claim is not

futile because it “relates back” (which is deﬁnitely one of the ways an amended claim can be

futile, as Plaintiff briefed in his opening Memorandum). MCUSA Memorandum, p. 7. In a

claim devoid of fundamental logic, MCUSA asserts that this is a straw man because it is a way to

sidestep the real argument for futility, namely that Plaintiffs motion could not survive a Rule

12(b)(6) motion, never realizing (or better said choosing not to realize) that any reasonable

plaintiff is not going to consider his own attempt to amend “futile” for that reason but is naturally

going to assert preemptively reasons why other arguments for futility are without merit.

        14. In   conclusion, MCUSA wants to gloss over two points: ﬁrst, that it is not the

responsibility of Plaintiff to establish any “facts” at all at this stage of the proceeding, but only to


                                                    16
     Case 6:19-cv-01064-JWB-KGG Document 71 Filed 12/23/19 Page 17 of 20



plead with enough speciﬁcity to establish the plausibility of Plaintiff’s claim that MCUSA was one

of the sponsors or planners or operators of the event from which Plaintiff was improperly excluded

and that MCUSA participated in the instigation of Plaintiff’s arrest; and second, Plaintiff should

not be held to an impossible standard of knowing all the “facts” concerning the sponsorship of the

event by MCUSA that MCUSA seems to want to require at the pleading stage. Even if Plaintiff s

use of the term “joint venture” was inartful or legally inappropriate, the Court should recognize

that those words are not always used as a term of art and that Plaintiffs use of them is consistent

with a claim of joint sponsorship, and Plaintiff’s request to file an amended complaint containing

the substance (even if not all the terms) of the complaint he has submitted to the Court should not

be denied, in the interest of F.R.Civ.P. 15 and Foman v. Davis, supra. Far from simply rehashing

his prior claims regarding sponsorship, Plaintiff has submitted significant new facts concerning the

sponsorship by MCUSA of the Conference he attended, sufficient to meet a plausible claim

standard that would be necessary to survive a motion to dismiss under F.R.Civ.P. 12(b)(6).

MCUSA has not shown and cannot possibly show at the pleading stage that it would be futile for

the Court to allow Plaintiff to try to obtain a judgment against MCUSA for its breach of contract

and instigation of Plaintiff’s arrest, under the facts pled by Plaintiff, and indeed it does not take

any ﬂight of fancy at all to posit that MCUSA was a sponsor of the conference from which

Plaintiff was forcibly removed and that MCUSA acted through the representatives who breached

contract with Plaintiff and instigated his arrest.    Finally, in no case has MCUSA met its burden

of showing that Plaintiff’s detailed new allegations regarding sponsorship and the agency of the

sponsors’ representatives is “frivolous” and that MCUSA deserves a dismissal “with prejudice,”

even if this particular motion were to be denied.




                                                     17
        Case 6:19-cv-01064-JWB-KGG Document 71 Filed 12/23/19 Page 18 of 20




         WHEREFORE, Plaintiff Bruce Leichty requests that the Court grant his motion for order

authorizing ﬁling of a First Amended Complaint as set forth in the accompanying Memorandum.

                                              Respectfully submitted by,

                                              /s/ Bruce Leichty
                                              Bruce Leichty, In Pro Per
                                              c/o Bruce Leichty, A Prof. Corp.
                                              220 W. Grand Ave.
                                              Escondido, CA 92025
                                              (760) 484—2467
                                              Fax: (951) 676—7462
                                              leichty@sbcglobal.net


                                    CERTIFICATE OF SERVICE

                                                                                         the Clerk of
I   hereby certify that on this 23rd day of December 2019, the foregoing was ﬁled with

the Court of the Kansas District Court using the CM/ECF system which will send notice of

electronic ﬁling to all counsel of record, including the following:

                                               /s/ Bruce Leichty
                                               Bruce Leichty, Plaintiff

Alan L. Rupe
Lewis Brisbois Bisgaard & Smith, LLP
1605 N. Waterfront Parkway, Ste. 150
Wichita, KS 67206
Phone: 316—609—7900
Fax: 316—462—5746
alan.rupe@lewisbrisbois.com
Attorneys for Mennonite Church USA

Scott E. Sanders
Corey M. Adams
McDonald Tinker PA
300 W. Douglas, Ste. 500
Wichita, KS 67202
    Phone: 316—263-5851
    Fax: 316—263—4677
    ssanders@mcdonaldtinker.com
    cadams@mcdonaldtinker.com
    Attorneys for Bethel College [and John Thiesen sued as John Thiessen]

                                                   l8
       Case 6:19-cv-01064-JWB-KGG Document 71 Filed 12/23/19 Page 19 of 20




Tracy M. Hayes
Robert M. Reynolds
Sanders Warren Russell & Scheer LLP
430 Corporate Woods
9401 Indian Creek Parkway, Ste. 1250
Overland Park, KS 66210
Phone: 913—234—6100
Fax: 913—234—6199
t.hayes@swrsllp.com
r.rey@olds@swrsllp.com
Attorneys for City of North Newton, Kansas

ATTORNEYS AND PARTIES NOT IMPLICATED BY MOTION:

Eric A. Van Beber
Kevin D. Weakley
Wallace Saunders
10111 W. 87‘h St.
Overland Park, KS 66212
Phone: 913-888—1000
Fax: 913—888-1065
 evanbeber@wallacesaunders.com
 kweaklev@wallacesaunders.com
                                                                    stipulation]
 Attorneys for Lancaster Mennonite Historical Society [dismissed by

 Thomas P. Schult
 Jennifer B. Wieland
 Berkowitz Oliver LLP
 2600 Grand Boulevard, Ste. 1200
 Kansas City, MO 64108
 Phone: 816—561—7007
 Fax: 816—561—1888
 tschult@berkowitzoliver.com
 1'wieland@berkowitzoliver.com
 Attorneys for Joel Nofziger [party dismissed 10/28/2019]

 Jay P. Leﬂcowitz
 Joseph M. Sanderson
 Kirkland & Ellis New York
                  —




 601 Lexington Avenue
 New York, New York 10022
 Phone: (212) 446-4800
 Fax: (212) 446-4900
  leﬂ<owitzg@kirklandcom
  ioseph.sanderson@kirkland.com
  Attorneys for Joel Nofziger [party dismissed 10/28/2019]

                                                  19
      Case 6:19-cv-01064-JWB-KGG Document 71 Filed 12/23/19 Page 20 of 20




Kelsey N. Frobisher
Foulston Siefkin LLP
1551 N. Waterfront Parkway, Ste. 100
Wichita, KS 67206—4466
Phone: (316) 267-6371
Fax: (866) 347-3808
kfrobisher@fou1ston.com
                                            7/ 19/ 19]
Attorney for Harvey County [party dismissed

Toby Crouse
Crouse LLC
11184 Antioch, No. 253
Overland Park, KS 66210
Phone:   (913) 957—6832
tcrouse@crousellc.com
                                              19/
Attorney for Harvey County [party dismissed 7/ 19]




                                                  20
